DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sheath must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chanduszko (US 8029529 B1) (cited in IDS).
Regarding claim 1,  Chanduszko discloses an Inferior Vena Cava (IVC) filter apparatus (filter) (abstract) comprising: 
a rod-shaped body (elongated body 200) having a fixed length (Examiner’s note: the length of the body, as seen in Fig. 13B, is a solid piece and can not change length) (column 14, line 39 – 60, and Fig. 13B), the body comprising: 
a proximal segment (see annotated Fig. 13B) of the body (body 200) having a fixedly attached proximal hook (retrieval member 222) (column 14, line 39 – 60, and Fig. 13B); and 
a distal segment (see annotated Fig. 13B) of the body (body 200) having a fixedly attached distal hook (retrieval member 224) (column 14, line 39 – 60, and Fig. 13B), the distal segment (see annotated Fig. 13B) fixedly attached to the proximal segment (see annotated Fig. 13B) so as to form the continuous rod body with the proximal and distal hooks (retrieving members 222 / 224) disposed at opposing ends of the body (body 200) (Fig. 13B); and 
a plurality of filter legs (legs 220) fixedly attached (attached via slots 214) to an outer surface of the body (body 200) between the proximal and distal 
wherein the plurality of filter legs fold between an expanded position (Examiner’s note: as the body 200 slides towards the proximal end, the legs 220 expand -  column 14, line 39 – 60) and a collapsed position (Examiner’s note: as the body 200 slides towards the distal end, the legs 220 collapse -  column 14, line 39 – 60), 
wherein a total length (length of the proximal segment as seen on annotated Fig. 13B) of the apparatus is defined by a length of the proximal segment (see annotated Fig. 13B) plus a length of the filter legs (length of legs 
wherein the proximal hook and the distal hook (retrieval members 222 / 224) are coaxial (Examiner’s note: both 222 and 224 share the same axis and are thus coaxial) and have a cross- sectional area (see annotated Fig. 13B) which is equal to or less than a transverse cross-sectional area of the body (see annotated Fig. 13B) (Examiner’s note: as seen in annotated Fig. 13B, the cross-sectional area of the hooks is less than the transverse cross-sectional area of the body), 
However, Chanduszko is silent regarding (i) the length ratio of the proximal segment and the total length is less than about 1:5; and (ii) wherein the transverse cross-sectional area of the body is less than about 5mm2.
As to (i), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chanduszko. to 
As to (ii), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chanduszko. to have the transverse cross-sectional area of the body be less than about 5mm2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chanduszko would not operate differently with the claimed area since the body of the filter is intended to be 
Annotated Figure 13B of Chanduszko

    PNG
    media_image1.png
    470
    737
    media_image1.png
    Greyscale

Regarding claims 2 - 7, Chanduszko teaches the device above.
However, Chanduszko is silent regarding (i) (claim 2) wherein the apparatus has a total collapsed cross- sectional area of less than about 5 mm2 when the plurality of filter legs are in the collapsed position; (ii) (claim 3) wherein the apparatus has a total expanded cross- sectional area of about 1550 mm2 when the plurality of filter legs are in the expanded position; (iii) (claim 4) wherein the transverse cross-sectional area of the body and the total expanded cross-sectional area have a ratio of about 1:310; (iv) (claim 5) wherein the length of the proximal segment is less than about 12 mm; (v) (claim 6) wherein a total length of the apparatus is about 2-8 cm; (vi) (claim 7) wherein a total length of each filter leg is about 2-8 cm.
As to (i) – (vi), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Chanduszko. to have the cross-sectional area of the body be within the claimed range, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Chanduszko would not operate differently with the claimed area since the body of the filter is intended to be used within a blood vessel, thus the filter would function appropriately having the claimed parameters. Further, applicant places no criticality on a particular range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0030 - 0033]).
Regarding claim 8, Chanduszko discloses wherein the apparatus comprises a nitinol material (column 8, lines 11 – 15).
Regarding claim 9, Chanduszko discloses wherein the apparatus is configured to fit within a sheath when the plurality of filter legs are in the expanded position (Examiner’s note: the device of Chanduszko, is such that it can be configured to fit within a sheath when the plurality of legs are in the expanded state, because the sheath 
Regarding claim 10, Chanduszko discloses wherein the distal hook (retaining member 224) allows for repositioning of the apparatus (column 14, lines 39 – 60).
Regarding claim 11, Chanduszko discloses wherein the repositioning of the apparatus allows for easier access of the proximal hook (retaining member 222) (Examiner’s note: repositioning the body such that the body 200 is pushed towards the distal end, the legs 218 expand which allow for a larger window for grasping the proximal retaining member 222).
Regarding claim 12, Chanduszko discloses wherein the plurality of filter legs (legs 220) comprises six legs (Fig. 13A).
Regarding claim 13, Chanduszko discloses wherein each filter leg (leg 220) comprises a tine (tips of legs 236) at a distal end (hooks are at the distal end of each leg 220) (column 14, lines 40 – 68).
Regarding claim 14, Chanduszko discloses a method of positioning the apparatus of claim 1 in an Inferior Vena Cava (IVC) vein, the method comprising:
engaging either the proximal hook or the distal hook (retaining members 222 / 224) with a snare (snare 66) having a loop (Fig. 5A) at an end (column 10, lines 39 – 67, and Fig. 5A); and 
pulling the snare (snare 66) to position the apparatus within the vein (column 10, lines 39 – 67, and Fig. 5A).
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukernik (US 6251122 B1) (cited in IDS).
Regarding claim 1, Tsukernik discloses an Inferior Vena Cava (IVC) filter apparatus (filter) (abstract) comprising: 
a rod-shaped body (see annotated Fig. 4) having a fixed length (length of the body remains the same) the body comprising: 
a proximal segment (see annotated Fig. 4) of the body (see annotated Fig. 4) having a fixedly attached proximal hook (see annotated Fig. 4); and 
a distal segment (see annotated Fig. 4) of the body (see annotated Fig. 4) having a fixedly attached distal hook (see annotated Fig. 4), the distal segment (see annotated Fig. 4) fixedly attached to the proximal segment (see annotated Fig. 4) so as to form the continuous rod body (Examiner’s note: the filter extends continuously from end to end) with the proximal and distal hooks (see annotated Fig. 4) disposed at opposing ends of the body (see annotated Fig. 4); and 
a plurality of filter legs (see annotated Fig. 4) fixedly attached (attached via lumen through the body) to an outer surface of the body (see annotated Fig. 4) between the proximal and distal segments (see annotated Fig. 4), said filter legs (see annotated Fig. 4) projecting radially from the outer surface and extending past the distal hook (see annotated Fig. 4) (Examiner’s note: the legs, as referenced in the annotated Fig. 4, extend past the distal hook); 
wherein the plurality of filter legs (see annotated Fig. 4) fold between an expanded position (expanded position when placed within the body) and a 
wherein a total length (length of the proximal segment as seen on annotated Fig. 4) of the apparatus is defined by a length of the proximal segment (see annotated Fig. 4) plus a length of the filter legs (see annotated Fig. 4), 
wherein the proximal hook and the distal hook ((see annotated Fig. 4) are coaxial (Examiner’s note: both hooks share the same axis and are thus coaxial) and have a cross- sectional area (see annotated Fig. 4) which is equal to or less than a transverse cross-sectional area of the body (see annotated Fig. 4) (Examiner’s note: as seen in annotated Fig. 4, the cross-sectional area of the hooks is less than the transverse cross-sectional area of the body), 
However, Tsukernik is silent regarding (i) the length ratio of the proximal segment and the total length is less than about 1:5; and (ii) wherein the transverse cross-sectional area of the body is less than about 5mm2.
As to (i), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Tsukernik to have a ratio of less than 1:5 of the proximal segment length to the total length, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tsukernik would not operate differently 
As to (ii), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Tsukernik. to have the transverse cross-sectional area of the body be less than about 5mm2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tsukernik would not operate differently with the claimed area since the body of the filter is intended to be used within a blood vessel, thus the filter would function appropriately having the claimed area. Further, applicant places no criticality on a particular range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0030]).
Annotated Figure 4 of Tsukernik

    PNG
    media_image2.png
    390
    576
    media_image2.png
    Greyscale

Regarding claim 15, Tsukernik discloses a method of removing the apparatus of claim 1 from an Inferior Vena Cava (IVC) vein, the method comprising: 
engaging the distal hook (see annotated Fig. 4) with a first snare (elongate member 500A) having a loop at an end (Fig. 4) (column 9, lines 27 – 55); 
pulling the snare (elongate member 500A) to position the apparatus such that the proximal hook (see annotated Fig. 4) is in an accessible position (Examiner’s note: the snare is positioned such that it can access the hook – Fig. 4); 
engaging the proximal hook (see annotated Fig. 4) with a second snare (elongate member 500B) having a loop at an end (Fig. 4) (column 9, lines 27 – 55); 
sliding a recovery sheath (retrieval catheter 400B) from the second snare (elongate member 500B) over the apparatus to fold the filter legs (see annotated Fig. 4) to the collapsed position (column 9, lines 27 – 55); and 
pulling on either of the two snares (elongate members 500A/B) to remove the collapsed apparatus (column 9, lines 27 – 55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chanduszko (US 20090299404 A1) teaches a filter with proximal / distal hooks, and a legs.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771